DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s response filed 04 May 2021 has been received and entered.  Claims 1, 2, 11, 17, 26, 34 and 36 have been amended and claims 3-10, 15-16, 18, 20-23, 25 and 27-33 have been canceled.  Claims 1-2, 11-14, 17, 19, 24, 26 and 34-36 are currently pending.
Applicant is reminded of the election of species of SEQ ID NO:215 without optional mutations in the reply filed on 08 April 2020.  Therefore, claim 36 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Claims 1-2, 11-14, 17, 19, 24, 26 and 34-35 are under consideration in the instant Office action.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any objection or rejection of record which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
Applicant’s arguments filed 04 May 2021 have been fully considered but are not deemed to be persuasive.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04 May 2021 is in compliance with the provisions of 37 CFR 1.97 and has been considered by the examiner.

Drawings
The drawings are objected to because:
(2) Figure 3 contains amino acid sequences which are not represented by a Sequence Identifier.  Amino acid sequences of 4 or more amino acids must include a reference to a sequence identifier (see 37 CFR 1.821 (a)-(d)).  See Figure 3A.  While the specification was amended to include the sequence identifiers for Figure 3J and 3O, Figure 3A refers to two different sequences of more than 4 amino acids which require sequence identifiers.   
(3) The description of Figure 6 at page 17 of the specification previously referred to color (light and dark grey).  Applicant has amended the specification to remove the reference to color.  However, now the description of the figure is unclear as to what is being referred to as there is no reference being given for what is being described.  This is unclear.  In Figure 6A there are 3 different “models” and the figure should include some sort of reference character so that the description clearly identifies which structure is being described.
The deficiencies noted above may be corrected by amendment to the specification or by corrected drawings.  If the correction is made to the drawings, corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to 

Specification
The disclosure is objected to because of the following informalities:
(2)  The specification (version filed 29 June 2020) at page 16, lines 24 and 28 refers to “overweight” as a “disorder or disease”.  However, “overweight” is neither a disorder nor a disease and therefore, this is incorrect.  
Appropriate correction is required.
Response to Arguments
Applicant argues that they can be their own lexicographer and that “overweight” is defined in the specification.  Applicant’s argument has been fully considered, but not 

Claim Objections
Applicant argues that the objection to claim 8 is obviated by amendment.  However, Applicant has canceled claim 8.  Therefore, it is unclear to what amendment Applicant is referring.  The objection is withdrawn because claim 8 is no longer pending, absent evidence to the contrary.

Improper Markush
Claims 1, 2, 11, 34 and 35 and dependent claims 12-14, 17, 19, 24 and 26 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature. The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following 

Response to Arguments
Applicant argues at page 16 of the response that “the members of the Markush grouping share a substantial structural feature and common use … which comprises a core amino acid sequence of about 180 amino acids (apart from the signal sequence and substitution of Q55 and N149 with C) in common with wild-type human FGF21, and the common use is the biological activity of wild-type human FGF21.”
Applicant’s arguments have been fully considered but are not found persuasive.  The elected species is the FGF21 variant having the amino acid sequence of SEQ ID NO:215.  This variant has cysteine substitutions at positions 27 and 121 and a deletion 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Response to Arguments
	Applicant argues at page 18 that the limitation “at least one mutation” is clear to the skilled person and describes that the variant has one mutation, but may have further mutations”.  Applicant asserts “and of course a given variant will have only one particular amino acid at any given position”.  Applicant’s argument has been fully considered, but is not found persuasive.  The claim fails to recite that a given variant will have only one particular amino acid at any given position.  The claim clearly states “at least one mutation selected from”, which clearly is open language and means that more than one mutation may be selected from the list.  If the claim is intended to only mean one mutation from one recited group and only one mutation from a different group, the claim could be written to capture this concept.  However, as the claim currently is drafted, it is indefinite because there is nothing in the claim that limits the scope as Applicant has argued.

	Claim 1 is also indefinite for the recitation of amino acid positions without a clear reference to what positions are intended.  While claim 1 includes a recitation of “wherein the numbering of the amino acids is in accordance with SEQ ID NO:1”, it is not clear what “numbering” the claim is referring to.  The claim necessarily recites SEQ ID NO:1, 
	Claim 1 is additionally indefinite for the recitation of “variant of human fibroblast growth factor 21 (FGF21) comprising or consisting of an amino acid sequence selected from the group consisting of SEQ ID Nos: 1, 2, 3, 172, 173 and 174” and then further reciting substitutions and at least one mutation.  If the variant consists of an amino acid sequence, that sequence is defined, but then the claim further modifies the sequence with “at least one”.  Therefore, it is not clear what is encompassed as the claim recites “consists of” but the claim includes variable language as well.

Double Patenting
Claim 34 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 2. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  The examiner could not ascertain a different in scope between the two claims. 
Claim 35 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 11. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12-14, 17, 19 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boettcher et al. (U.S. Pat. No. 9,006,400) in view of Belouski et al. (U.S. Pat. No. 8,034,770).
Boettcher et al. teach enhanced pharmaceutical stability for FGF21 by incorporation of additional disulfide bonds via incorporating or substituting cysteine residues into the FGF21 protein (see column 27).  Boettcher et al. teach the substitution of position 55 (based on the full-length FGF21 protein numbering) and position 149 (see column 27 and claim 5).  Boettcher et al. also teach fusions of the substituted FGF21 molecule with an Fc region.  Boettcher et al. teaches a mutation at position 171 (based on the mature sequence of the protein) but Boettcher et al. does not teach an additional mutation at position 170 or 171 (positions based on the mature protein minus the signal sequence) in combination with the cysteine mutations.

It would have been prima facie obvious to modify the double cysteine mutant of Boettcher et al. to include a mutation at position 170 and/or 171 in order to generate an FGF21 variant which had enhanced pharmaceutical stability as well as a reduced susceptibility to proteolytic cleavage.  One of ordinary skill in the art would have been motivated to combine the two modifications because Boettcher et al. teach that both mutations are desirable as evidenced by variants with each mutation individually as well as Boettcher et al. and Belouski et al. teaching that the mutations provide variants with improved biological activities.  One would have had a reasonable expectation of success in combining the two mutations because variants with the mutations independently have biological activity and it would have only required routine experimentation to generate the combined mutant for the advantages that the mutations provided.  With regard to claims 12-14, Boettcher et al. and Belouski et al. teach that the mutations provide increased proteolytic stability, pharmaceutical stability and that the mutants were biologically active, thereby meeting the limitations of claims 12-14.  Boettcher et al. also teach fusions of the substituted FGF21 molecule with an Fc region and pharmaceutical compositions, thereby meeting the limitations of claims 17 and 19.  prima facie obvious to one of ordinary skill in the art, absent evidence to the contrary.

Allowable Subject Matter
	The elected protein of SEQ ID NO:215 is allowable over the prior art of record.  The protein of SEQ ID NO:215 has 2 additional cysteines (at positions 27 and 121 based on the mature FGF21 protein or positions 55 and 149 based on full length FGF21 with the signal sequence) as well as a deletion of proline at position 171 (no signal sequence) or position 199 (with a signal sequence).  The prior art of Boettcher et al. (U.S. Pat. No. 9,006,400) teaches the inclusion of cysteine pairs in FGF21, including at the recited positions in SEQ ID NO:215.  Belouski et al. (U.S. Pat. No. 8,034,770) teach that the peptide bond between Pro-Ser in FGF21 at positions 170-171 (based on the mature protein) is susceptible to proteolytic cleavage (see column 16, lines 35-60).  Boettcher et al. address this susceptibility by mutating the proline at position 171 to another amino acid (such as glycine) but Belouski et al. does not solve this problem by deletion of the proline as in the instant application.  A search of the prior art failed to discover any deletion of the proline at this position to address the issue of proteolytic cleavage.  Therefore, the FGF21 variant having the amino acid sequence of SEQ ID NO:215 is allowable over the prior art of record.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine J Saoud whose telephone number is (571)272-0891.  The examiner can normally be reached on M-F, 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/Christine J Saoud/Primary Examiner, Art Unit 1647